Citation Nr: 1442303	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-38 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II.

2. Entitlement to service connection for chronic myelogonous leukemia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 
INTRODUCTION

The Veteran had active duty service from February 1967 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

These matters were previously before the Board in August 2012 at which time they were remanded to provide the Veteran a Travel Board hearing.  A hearing before the undersigned Acting Veterans' Law Judge was held in May 2013.  A transcript of that proceeding has been associated with the claims file.  

The issue of entitlement to service connection for a kidney disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A review of the record indicates that additional development is warranted prior to adjudicating the Veteran's claims.  

The Veteran asserts that his diabetes mellitus, type II, and chronic myelogenous leukemia are related to exposure to herbicides and other hazardous chemicals while serving aboard the USS Bon Homme Richard.  

With regard to herbicide exposure, the Veteran testified that he did not set foot in the Republic of Vietnam.  However, he has asserted that he had direct herbicide exposure while unloading supply pallets that were delivered to the USS Bon Homme Richard.  

It does not appear that the AOJ has fully developed the Veteran's claim with regard to his assertion that he was directly exposed to herbicides.  VA's Adjudication Procedures Manual (M21-1MR) provides that, in all cases where a Veteran claims that he served on a ship that stored or transported herbicides, the AOJ should place a copy of the U.S. Army and Joint Services Records Research Center's (JSRRC's) memorandum shown in M21-1MR, IV.ii.2.C.10.m, which addresses such contentions, in the Veteran's record.  Therefore, this should be accomplished on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record a copy of JSRRC's May 2009 Memorandum that addresses a claim of herbicide exposure during naval service offshore Vietnam in accordance with the M21-1MR, IV.ii.2.C.10.l and IV.ii.2.C.10.m.

2.  After completing the above, and any other development deemed warranted, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran, and an appropriate period of time in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



